ACCEPTED
                                                                           FILED                  02-16-00327-CR
                                                                                       SECOND COURT OF APPEALS
                                                                     COURT OF APPEALS        FORT WORTH, TEXAS
                                                                  SECOND DISTRICT OF TEXAS 11/11/2016 2:48:50 PM
                                                                                                  DEBRA SPISAK
                                                                                                          CLERK
                                                                          11/14/2016
                                   CAUSE NO. 02-16-00327-CR
                                                                     DEBRA SPISAK, CLERK

                                                                               FILED IN
SAMUEL DEWON WALKER,                           *               COURT OF APPEALS
                                                                         2nd COURT OF APPEALS
    APPELLANT                                  *                          FORT WORTH, TEXAS
                                               *                        11/11/2016 2:48:50 PM
VS.                                            *               SECOND DISTRICT  OF TEXAS
                                                                            DEBRA   SPISAK
                                               *                                 Clerk
THE STATE OF TEXAS,                            *
     APPELLEE                                  *               FORT WORTH


         FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                          APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       Rebekah R. Syck, attorney for Appellant Samuel Dewon Walker, files this Motion for

Extension of Time to File Appellant's Brief and in its support shows the Court as follows:

1.     This Motion is brought pursuant to T.R.A.P. 38.6 (d) and 10.5(b).

2.     Appellant's brief is currently due to be filed on or before Monday, November 14, 2016.

3.     Counsel for Appellant respectfully requests an additional 30 days to file Appellant’s brief.

4.     Appellant is currently incarcerated in the Wichita County, Texas jail.

5.     This motion is unopposed.

6.     In support of this request, Appellant's counsel advises this Honorable Court as follows:

       a.      This is an appeal of convictions for aggravated kidnapping, assault with a previous

conviction, unlawful possession of a firearm by a felon, and violation of a protective order.

Appellant plead not guilty to the charges, and the jury convicted him and sentenced him to two life

sentences, a 35 year sentence, and a 40 year sentence, to be served concurrently.

       b.      I was appointed as counsel on this case on October 7, 2016, after the Court granted

trial court counsel Rickey Bunch’s motion to withdraw as counsel.

       c.      I obtained the record in this case during October. During my review, I discovered

                                                   1
that Defendant’s Exhibit 2, an audio recording, was not included in the record. I conferred with the

court reporter, Leslie Ryan-Hash, and she later provided me with a copy of the audio recording. I

picked up the copy from the district clerk’s office on November 9, 2016.

        d.      Appellant’s counsel, in addition to preparing the brief in this case, must also devote

time to the following additional matters: (1) preparing an appellate brief to the Fifth Circuit Court

of Appeals in USA v. Nancy Freeman, No 16-11024, (2) preparing for hearings on numerous

misdemeanor matters in Wichita County Courts at Law #1 and #2, and (3) preparing for civil

commitment hearings in Wichita County during the month of November.

        e.      Appellant’s counsel is a sole practitioner who handles all legal and most of the

administrative duties of her practice.

7.      The undersigned has conferred with opposing counsel, who indicated there was no

opposition to this request.

       Therefore, Appellant's counsel requests that this Court extend the deadline for filing of

Appellant’s brief by 30 days.



                                                                Respectfully submitted,

                                                                 _/s/ Rebekah R. Syck
                                                                  Rebekah R. Syck
                                                                  Attorney for Appellant
                                                                  3808 Kemp Blvd., Ste. B, #105
                                                                  Wichita Falls, TX 76308
                                                                  (940) 249-4494
                                                                  (940) 687-9090 FAX
                                                                  rrsyck@gmail.com
                                                                  TSB# 24051872




                                                   2
                              CERTIFICATE OF CONFERENCE

       On the 10th day of November, 2016, I conferred via email with Ms. Jennifer Ponder, counsel
for Appellee, regarding the nature and substance of this motion, and Ms. Ponder indicated that she
was not opposed to the relief sought.



                                                                    _/s/ Rebekah R. Syck
                                                                    Rebekah R. Syck



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing First Unopposed Motion for
Extension of Time to File Appellant's Brief was served upon Ms. Jennifer Ponder on the 11th day of
November, 2016, by email via efile.


                                                                    _/s/ Rebekah R. Syck
                                                                    Rebekah R. Syck




                                                3